MEMORANDUM OPINION
{¶ 1} On September 13, 2005, appellant, Santiago A. Hernandez-Reynoso, filed a motion for leave to file a delayed appeal in this criminal matter. However, appellant failed to simultaneously file a notice of appeal as is required by App.R. 5(A).
 {¶ 2} The provisions of App.R. 5(A) are mandatory and jurisdictional.State v. Fisher (1975), 46 Ohio App.2d 279, 280. Accordingly, this court has no choice but to overrule appellant's motion for leave to file a delayed appeal.
 {¶ 3} We note that appellant is not precluded form filing another motion for leave to file a delayed appeal in addition to a proper notice of appeal that complies with all applicable appellate rules.
 {¶ 4} Appeal dismissed.
Rice, J., O'Toole, J., concur.